Exhibit 10.S(10)

AMENDMENT TO THE

ALCOA DEFERRED COMPENSATION PLAN

Pursuant to Article X, that provides the Plan may be amended at any time, the
Plan is hereby amended:

 

1. Section 9.1 is amended to delete the first paragraph and replace it with the
following:

9.1 The general administration of this Plan shall be by the Committee. The
Committee’s discretion with respect to this Plan includes the authority to
determine eligibility under all provisions, correct defects, supply omissions,
reconcile inconsistencies in the Plan, ensure benefits are paid in accordance to
the Plan, interpret Plan provisions for all Participants or Beneficiaries, and
decide issues of credibility necessary to carry out and operate the Plan.
Benefits under this Plan will be paid only if the Committee in its discretion
decides that the applicant is entitled to them. All actions, decisions, or
interpretations of the Committee are conclusive, final, and binding.

 

2. Section 10.1 is deleted in its entirety and replaced with the following:

10.1 This Plan may be amended, suspended or terminated at any time by the Board
or any other entity approved by the board, provided that no such amendment,
suspension or termination shall reduce or in any manner adversely affect any
Participant’s or the Board’s rights with respect to benefits that are payable or
may become payable under this Plan based upon said Participant’s Credits as of
the date of such amendment, suspension or termination.

 

1



--------------------------------------------------------------------------------

3. The following new Article XII – Claims and Appeals is added:

ARTICLE XII – CLAIMS AND APPEALS

12.1 If a claim by a Participant or Beneficiary is denied, in whole or in part
the Participant or Beneficiary, or their representative will receive written
notice from the plan administrator. This notice will include the reasons for
denial, the specific plan provision involved, an explanation of how claims are
reviewed, the procedure for requesting a review of the denied claim, and a
description of the information that must be submitted with the appeal. The
Participant or Beneficiary, or their representative, may file a written appeal
for review of a denied claim to the Committee. The process and the time frames
for the determination claims and appeals are as follows:

(a) The plan administrator reviews initial claim and makes determination within
90 days of the date the claim is received.

(b) The plan administrator may extend the above 90-day period an additional 90
days if required due to special circumstances beyond control of plan
administrator.

(c) The Participant or Beneficiary, or their representative, may submit an
appeal of a denied claim within 60 days of receipt of the denial.

(d) The plan administrator reviews and makes a determination on the appeal
within 60 days of the date the appeal was received.

 

2



--------------------------------------------------------------------------------

(e) The plan administrator may extend the above 60-day period an additional 60
days if required by special circumstances beyond the control of the plan
administrator.

12.2 In the case where the plan administrator requires an extension of the
period to provide a determination on an initial claim or an appeal, the Plan
will notify the Participant or Beneficiary, or their representative, prior to
the expiration of the initial determination period. The notification will
describe the circumstances requiring the extension and the date a determination
is expected to be made. If additional information is required from the
Participant or Beneficiary, the determination period will be suspended until the
earlier of i) the date the information is received by the plan administrator or
ii) 45 days from the date the information was requested.

12.3 Participants or Beneficiaries, or their representative, who having received
an adverse appeal determination and thereby exhausted the remedies provided
under the this Plan, proceed to file suit in state or federal court, must file
such suit within 180 days from the date of the adverse appeal determination
notice.

 

4. In all other respects, the Plan is ratified and confirmed.

 

3